DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 12/15/2021 in which claims 16-35 are pending. Claims 1-15 were canceled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 12/15/2022 with respect to amended independent claim 16 have been fully considered but are moot because of the new ground of rejection presented below. Applicant’s amendments to claims 19, 22, 24, 26 and 32 overcome the claim objections previously set in the Non-Final Office Action mailed on 09/15/2021. The claims 16-21 and 23-34 have not overcome the claim rejections as shown below.
Claims 16-35 are pending.
Claims 1-15 were canceled.

Response to Arguments
Regarding amended independent claim 16, Applicant argues that the Office Action has not shown that 3GPP Samsung teaches of suggests “identifying a triggering even for power saving to report at least on of: preference information associated with a bandwidth for power saving, or preference information associated with a number of layer for power saving”.
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Thus, based on the new ground rejection presented below, the amended independent claim 16 is rendered unpatentable over 3GPP Intel in view of Wang. Independent claims 23 and 

Allowable Subject Matter
Claims 22 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 29 is objected to because of the following informalities: 
Claim 29 recites in line 10 “the power saving mode indicator” and it should be “a power saving mode indicator”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 16-20, 23-27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corp., “On MIMO layer adaptation”, 3GPP TSG RAN WG1 NR Ad-Hoc meeting, R1-1700340, Spokane, USA, January 16th-20th 2017 (provided in the IDS), hereinafter “3GPP Intel”, in view of Wang et al. (US 2019/0182702), hereinafter “Wang”.

As to claim 16, 3GPP Intel teaches a terminal capable of power saving in a wireless communication system (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, an UE with optimized power consumption in a NR and MIMO system), comprising: 
receive, from the BS, configuration information including a maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH) (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, signaling is transmitted by the gNB to the UE including the maximum number of MIMO layers for PDSCH), and 
receive, from the BS, the PDSCH using the maximum number of layers or less than the maximum number of layers based on the configuration information including the maximum number of layers (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the UE receives PDSCH from the gNB with no more than the indicated maximum number of MIMO layers).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 16, a transceiver; and 
at least one processor, the at least one processor configured to: 
identify a triggering event for power saving to report at least one of: 
preference information associated with a bandwidth for power saving, or 

transmit, to a base station (BS) and based on the identified triggering event for power saving, a power saving request message including the at least one of the preference information associated with the bandwidth, or the preference information associated with the number of layers.

However, Wang teaches a transceiver (Wang, Fig. 10, [0015], [0075], [0079], the UE includes a transceiver to perform wireless communications); and 
at least one processor, the at least one processor configured to (Wang, Fig. 10, [0015], [0075], [0079], the UE includes a processor to control all the operations and functions of the UE): 
identify a triggering event for power saving to report at least one of: 
preference information associated with a bandwidth for power saving (Wang, [0030], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Fig. 6, [0046], [0051], the reduced physical layer procedure includes information associated with a bandwidth during battery saving mode. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures), or 
preference information associated with a number of layers for power saving (Wang, [0030], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Fig. 6, [0048], the reduced physical layer procedure includes information associated with a number of MIMO transmission layers. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures), 
transmit, to a base station (BS) and based on the identified triggering event for power saving, a power saving request message including the at least one of the preference information associated with the bandwidth, or the preference information associated with the number of layers (Wang, [0030], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Fig. 6, [0046], [0048], the reduced physical layer procedure includes information associated with a number of MIMO transmission layers and bandwidth. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 17, wherein the at least one processor is further configured to: 


As to claim 17, Wang teaches wherein the at least one processor is further configured to: 
transmit, to the BS, power saving capability information including at least one of capability information to report the preference information associated with bandwidth for power saving, capability information to report the preference information associated with the number of layers for power saving, or a power saving capability indicator (Wang, [0030], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Fig. 6, [0046], [0048], the reduced physical layer procedure includes information associated with a number of MIMO transmission layers and bandwidth. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).



As to claim 18, Wang teaches wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates (Wang, [0030], [0043]-[0044], the UE indicates a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance, where the reduced physical layer procedures include reduced physical downlink control channel (PDCCH) procedure with a maximum number of PDCCH locations and a maximum number of control channel resource sets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

As to claim 19, 3GPP Intel teaches wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signaling (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the signaling assistance on the maximum number of MIMO layer for PDSCH is transmitted via MAC CE signaling).



However, Wang teaches wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling (Wang, [0030], the UE indicates (e.g. using RRC signaling) a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 20, wherein the at least one processor is further configured to: 
receive, from the BS, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH); and 
transmit, to the BS, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH.

As to claim 20, Wang teaches wherein the at least one processor is further configured to: 
(Wang, [0035]-[0036], [0051], the network node reconfigures RRC parameters to reduce the physical layer procedures by specifying the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH)); and 
transmit, to the BS, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH (Wang, [0035]-[0036], [0051], the UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the reconfigured RRC parameter).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

As to claim 23, 3GPP Intel teaches a base station (BS) for power saving in a wireless communication system (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, a gNB performing an optimized power consumption method with an UE in a NR and MIMO system), comprising: 
transmit, to the terminal, configuration information including a maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH) (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, signaling is transmitted by the gNB to the UE including the maximum number of MIMO layers for PDSCH), and 
(3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the UE receives PDSCH from the gNB with no more than the indicated maximum number of MIMO layers).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 23, a transceiver, and 
at least one processor, the at least one processor comprised to: 
receive, from a terminal, a power saving request message including at least one of 
preference information associated with a bandwidth, or 
preference information associated with a number of layers, 

However, Wang teaches a transceiver (Wang, Fig. 11, [0015], [0093], the network node (base station) includes a network adaptor and modem to communicate with other devices), and 
at least one processor, the at least one processor comprised to (Wang, Fig. 11, [0015], [0093], the network node includes a processing unit to control all the operations and functions of the UE): 
receive, from a terminal, a power saving request message including at least one of 
preference information associated with a bandwidth (Wang, [0030], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Fig. 6, [0046], [0051], the reduced physical layer procedure includes information associated with a bandwidth during battery saving mode. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures), or 
preference information associated with a number of layers (Wang, [0030], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Fig. 6, [0048], the reduced physical layer procedure includes information associated with a number of MIMO transmission layers. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).
 
3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 24, wherein the at least one processor is further configured to: 
receive, from the terminal, power saving capability information including at least one of capability information to report the preference information associated with bandwidth for power saving, capability information to report the preference information associated with the number of layers for power saving, or a power saving capability indicator.

As to claim 24, Wang teaches wherein the at least one processor is further configured to: 
receive, from the terminal, power saving capability information including at least one of capability information to report the preference information associated with bandwidth for power saving, capability information to report the preference information associated with the number of layers for power saving, or a power saving capability indicator (Wang, [0030], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Fig. 6, [0046], [0048], the reduced physical layer procedure includes information associated with a number of MIMO transmission layers and bandwidth. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 25, wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates.

As to claim 25, Wang teaches wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates (Wang, [0030], [0043]-[0044], the UE indicates a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance, where the reduced physical layer procedures include reduced physical downlink control channel (PDCCH) procedure with a maximum number of PDCCH locations and a maximum number of control channel resource sets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

As to claim 26, 3GPP Intel teaches wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signaling (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the signaling assistance on the maximum number of MIMO layer for PDSCH is transmitted via MAC CE signaling).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 26, wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling.

However, Wang teaches wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling (Wang, [0030], the UE indicates (e.g. using RRC signaling) a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 27, wherein the at least one processor is further configured to: 
transmit, to the terminal, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH) based on the power saving request message, and 
receive, from the terminal, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH.

As to claim 27, Wang teaches wherein the at least one processor is further configured to: 
transmit, to the terminal, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH) based on the power saving request message (Wang, [0030], [0035]-[0036], [0051], the network node reconfigures RRC parameters to reduce the physical layer procedures by specifying the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH) based on the power saving mode that the UE requests to the network node), and 
receive, from the terminal, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH (Wang, [0035]-[0036], [0051], the UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the reconfigured RRC parameter).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

As to claim 29, 3GPP Intel teaches a method performed by a terminal capable of power saving in a wireless communication system (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, an optimized power consumption method performed by an UE in a NR and MIMO system), comprising: 
receiving, from the BS, configuration information including a maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH) (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, signaling is transmitted by the gNB to the UE including the maximum number of MIMO layers for PDSCH); and 
receiving, from the BS, the PDSCH using the maximum number of layers or less than the maximum number of layers based on the configuration information including the maximum number of layers (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the UE receives PDSCH from the gNB with no more than the indicated maximum number of MIMO layers).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 29, identifying a triggering event for power saving to report at least one of: 
preference information associated with a bandwidth for power saving, or 
preference information associated with a number of layer for power saving, 
transmitting, to a base station (BS) and based on the identified triggering event for power saving, a power saving request message including the at least one of the preference information associated with the bandwidth, the preference information associated with the number of layers, or the power saving mode indicator.

However, Wang teaches identifying a triggering event for power saving to report at least one of: 
preference information associated with a bandwidth for power saving (Wang, [0030], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Fig. 6, [0046], [0051], the reduced physical layer procedure includes information associated with a bandwidth during battery saving mode. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures), or 
preference information associated with a number of layer for power saving (Wang, [0030], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Fig. 6, [0048], the reduced physical layer procedure includes information associated with a number of MIMO transmission layers. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures), 
transmitting, to a base station (BS) and based on the identified triggering event for power saving, a power saving request message including the at least one of the preference information associated with the bandwidth, the preference information associated with the number of layers, or the power saving mode indicator (Wang, [0030], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Fig. 6, [0046], [0048], the reduced physical layer procedure includes information associated with a number of MIMO transmission layers and bandwidth. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 30, further comprising: 
transmitting, to the BS, power saving capability information including at least one of capability information to report the preference information associated with bandwidth for power saving, capability information to report the preference information associated with the number of layers for power saving, or a power saving capability indicator.

As to claim 30, Wang teaches further comprising: 
transmitting, to the BS, power saving capability information including at least one of capability information to report the preference information associated with bandwidth for power saving, capability information to report the preference information associated with the number of layers for power saving, or a power saving capability indicator (Wang, [0030], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Fig. 6, [0046], [0048], the reduced physical layer procedure includes information associated with a number of MIMO transmission layers and bandwidth. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 31, wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates.

As to claim 31, Wang teaches wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates (Wang, [0030], [0043]-[0044], the UE indicates a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance, where the reduced physical layer procedures include reduced physical downlink control channel (PDCCH) procedure with a maximum number of PDCCH locations and a maximum number of control channel resource sets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

As to claim 32, 3GPP Intel teaches wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signaling (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the signaling assistance on the maximum number of MIMO layer for PDSCH is transmitted via MAC CE signaling).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 32, wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling.

However, Wang teaches wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling (Wang, [0030], the UE indicates (e.g. using RRC signaling) a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 33, further comprising: 
receiving, from the BS, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH); and 
transmitting, to the BS, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH.

As to claim 33, Wang teaches further comprising: 
receiving, from the BS, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH) (Wang, [0035]-[0036], [0051], the network node reconfigures RRC parameters to reduce the physical layer procedures by specifying the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH)); and 
transmitting, to the BS, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH (Wang, [0035]-[0036], [0051], the UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the reconfigured RRC parameter).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

Claims 21, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corp., “On MIMO layer adaptation”, 3GPP TSG RAN WG1 NR Ad-Hoc meeting, R1-1700340, Spokane, USA, January 16th-20th 2017 (provided in the IDS), hereinafter “3GPP Intel” in view of Wang et al. (US 2019/0182702), hereinafter “Wang”, and further in view of Kim et al. (US 2019/0281545), hereinafter “Kim”.

3GPP Intel and Wang teach the claimed limitations as stated above. 3GPP Intel and Wang do not explicitly teach the following features: regarding claim 21, wherein the power 

As to claim 21, Kim teaches wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part (Kim, Fig. 14, [0117]-[0118], the UE transmits to the base station a propose scheduling profile (scheduling power profile) which includes PDCCH monitoring, search space monitoring periodicity, maximum bandwidth value and constraints in bandwidth parts (BWPs)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel and Wang to have the features, as taught by Kim, in order to reduce power consumption during wakeup and shut down associated with periodic monitoring of the PDCCH (Kim, [0111]).

3GPP Intel and Wang teach the claimed limitations as stated above. 3GPP Intel and Wang do not explicitly teach the following features: regarding claim 28, wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part.

As to claim 28, Kim teaches wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part (Kim, Fig. 14, [0117]-[0118], the UE transmits to the base station a propose scheduling profile (scheduling power profile) which includes PDCCH monitoring, search space monitoring periodicity, maximum bandwidth value and constraints in bandwidth parts (BWPs)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel and Wang to have the features, as taught by Kim, in order to reduce power consumption during wakeup and shut down associated with periodic monitoring of the PDCCH (Kim, [0111]).

3GPP Intel and Wang teach the claimed limitations as stated above. 3GPP Intel and Wang do not explicitly teach the following features: regarding claim 34, wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part.

As to claim 34, Kim teaches wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part (Kim, Fig. 14, [0117]-[0118], the UE transmits to the base station a propose scheduling profile (scheduling power profile) which includes PDCCH monitoring, search space monitoring periodicity, maximum bandwidth value and constraints in bandwidth parts (BWPs)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel and Wang to have the features, as taught by Kim, in order to reduce power consumption during wakeup and shut down associated with periodic monitoring of the PDCCH (Kim, [0111]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473